IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2090 Disciplinary Docket No. 3
                                            :
JIN-HO CYNN                                 :   Board File No. C1-14-555
                                            :
                                            :   (Circuit Court of the County of Fairfax,
                                            :   Virginia, Case No. 2013-01420)
                                            :
                                            :   Attorney Registration No. 41534



                                        ORDER


PER CURIAM


       AND NOW, this 25th day of November, 2014, Jin-Ho Cynn having been

suspended from the practice of law in the Commonwealth of Virginia for a period of six

months by Memorandum Order of the Circuit Court of the County of Fairfax, Virginia,

dated August 26, 2013; the said Jin-Ho Cynn having been directed on September 23,

2014, to inform this Court of any claim he has that the imposition of the identical or

comparable discipline in this Commonwealth would be unwarranted and the reasons

therefor; and no response having been filed, it is

       ORDERED that Jin-Ho Cynn is suspended from the practice of law for a period of

six months in this Commonwealth and he shall comply with all the provisions of Rule

217, Pa.R.D.E.